Case 20-31700-KLP       Doc 72    Filed 05/27/21 Entered 05/27/21 16:15:03           Desc Main
                                  Document     Page 1 of 2



                       UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division
   ____________________________________
   IN RE:                               )
                                        )
   JOSEPH ANTHONY NICOTERA              )    Case No. 20-31700-KLP
   CAROLYN MARIE NICOTERA               )    Chapter 13
                                        )
                     Debtors            )
                                        )
   PENTAGON FEDERAL CREDIT UNION )
                                        )
                     Movant             )
                                        )
   v.                                   )
                                        )
   JOSEPH ANTHONY NICOTERA, ET AL. )
                                        )
                     Respondents        )

      DEBTORS’ RESPONSE TO MOTION FOR RELIEF FROM AUTOMATIC STAY

          COME NOW the Debtors, by counsel, and as and for Debtors’ Response to Movant’s

   Motion for Relief From the Automatic Stay (“Motion”), state as follows:

          1.      The allegations contained in paragraphs 1, 2, 3, 4, 5, 6, 8, 9, 10, and 11 of the

   Motion are admitted.

          2.      The allegations contained in paragraphs 7, 12, 13, and 14 of the Motion are

   denied and the Debtors demand strict proof thereof.

          WHEREFORE, the Debtors respectfully request that the Motion for Relief From the

   Automatic Stay be denied, and for such other relief as the Court deems appropriate.



   James E. Kane (VSB #30081)
   KANE & PAPA, P.C.
   1313 East Cary Street
   Richmond, VA 23219
   Telephone: (804) 225-9500
   Facsimile: (804) 225-9598
   Email: jkane@kaneandpapa.com
   Counsel for Debtors
Case 20-31700-KLP       Doc 72     Filed 05/27/21 Entered 05/27/21 16:15:03        Desc Main
                                   Document     Page 2 of 2




                                                         JOSEPH ANTHONY NICOTERA
                                                         CAROLYN MARIE NICOTERA


                                                         By: /s/ James E. Kane
                                                                        Counsel




   James E. Kane (VSB #30081)
   KANE & PAPA, P.C.
   1313 East Cary Street
   Richmond, VA 23219
   Telephone: (804) 225-9500
   Facsimile: (804) 225-9598
   Email: jkane@kaneandpapa.com
   Counsel for Debtors



                                        CERTIFICATE OF SERVICE

          I hereby certify that on May 27, 2021, I will electronically file the foregoing with the

   Clerk of Court using the CM/ECF system, which will then send a notification of such filing

   (NEF) to all parties registered to receive notice thereof.




                                                  /s/ James E. Kane
                                                  James E. Kane (VSB #30081)
                                                  KANE & PAPA, P.C.
                                                  1313 East Cary Street
                                                  Richmond, Virginia 23219
                                                  Telephone: (804) 225-9500
                                                  Facsimile: (804) 225-9598
                                                  Email: jkane@kaneandpapa.com




                                                 2
